EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
by and among
 
CENTRAL CITY CONSOLIDATED MINING CORP., a Colorado corporation
 
HUNTER GOLD MINING INC., a Colorado corporation,
 
HUNTER GOLD MINING CORP., a British Columbia corporation,
 
GEORGE OTTEN, a resident of Colorado
 
and
 
WITS BASIN PRECIOUS MINERALS INC., a Minnesota corporation
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 
Page
   
Article 1 Purchase and Sale of Assets
2
1.1
Purchased Assets
2
1.2
Excluded Assets
3
Article 2 Assumption of Liabilities
3
Article 3 Letter Option
3
3.1
Letter Option
3
3.2
Purchase Price
4
3.3
The Closing; Payment of Purchase Price
4
3.4
Intentionally deleted
4
3.5
Intentionally deleted
5
3.6
Method of Payment
5
3.7
Intentionally deleted
5
3.8
Allocation of Purchase Price
5
3.9
Sales and Use Taxes; Other Expenses
5
Article 4 Representations and Warranties of the Sellers and the Covenantors
6
4.1
Organization and Good Standing
6
4.2
Authority; Binding Obligation
6
4.3
No Conflict
6
4.4
Title, Sufficiency and Condition of Assets
7
4.5
Acquired Real Property
8
4.6
Environmental Matters
9
4.7
Restrictive Covenants
11
4.8
Brokers
11
4.9
Disclosure
11
Article 5 Representations and Warranties of Purchaser
11
5.1
Organization and Good Standing
11
5.2
Authority; Binding Obligation
11
5.3
Compliance with Other Instruments
11
5.4
Litigation
11
5.5
Consents
12
5.6
Court Orders, Decrees and Laws
12
5.7
Shares Duly and Validly Issued
12
Article 6 Covenants
12
6.1
Access and Information
12
6.2
Confidentiality
12
6.3
Real Property
13
6.4
General Discharge of Environmental Liabilities
14
6.5
Notification of Certain Matters
16
6.6
Conditions
16
6.7
Maintenance of Good Standing
16
Article 7 Agreement on Letter Option
16
Article 8 Conditions Precedent to Purchaser’s Obligations
16
8.1
Board Approval
16
8.2
Representations and Warranties
17
8.3
Absence of Litigation
17
8.4
Permit Assignments
17
8.5
Consents and Approvals
17

 
 
i

--------------------------------------------------------------------------------

 


8.6
Opinion of Sellers’ Counsel
17
8.7
Title Evidence; Title Policy
17
8.8
Receipt of Other Seller Deliveries
17
8.9
Absence of Changes
17
8.10
Assignment
17
Article 9 Conditions Precedent to the Sellers’ and Covenantors’ Obligations
18
9.1
Representations and Warranties
18
9.2
Absence of Litigation
18
9.3
Consents and Approvals
18
9.4
Opinion of Purchaser’s Counsel
18
9.5
Receipt of Other Closing Deliveries
18
Article 10 Closing Deliveries
18
10.1
Deliveries by Sellers
18
10.2
Deliveries by Purchaser
18
Article 11 Termination Before Closing
19
Article 12 Indemnification
19
12.1
Indemnification by Sellers
19
12.2
Definition of “Damages”
19
12.3
Limitation of Liability of Sellers and Covenantors
19
12.4
Indemnification by Purchaser
19
12.5
Claims Period
20
12.6
Payment of Indemnification Claim
20
12.7
Exclusive Remedy
21
Article 13 General Provisions
21
13.1
No Publicity
21
13.2
Knowledge Convention
21
13.3
Reservation of Rights
21
13.4
Further Acts and Assurances
21
13.5
Notices
21
13.6
Governing Law
23
13.7
Construction
23
13.8
Dispute Resolution
23
13.9
No Reliance
24
13.10
Saturdays, Sundays and Legal Holidays
24
13.11
Binding Agreement
24
13.12
Headings
24
13.13
Modification and Waiver
24
13.14
Severability
24
13.15
Access to Records
25
13.16
Discretion
25
13.17
Counterparts; Facsimile Signatures
25
13.18
Entire Agreement
25

 
 
ii

--------------------------------------------------------------------------------

 
 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 20th day of September, 2006, by and among Wits Basin Precious Minerals
Inc., a corporation organized under the laws of the State of Minnesota (the
“Purchaser”), Central City Mining Corp., a corporation organized under the laws
of the State of Colorado and George Otten, a resident of Colorado,
(collectively, the “Sellers” and each individually as a “Seller”), and Hunter
Gold Mining Corp., a corporation organized under the laws of the Province of
British Columbia, Canada, Hunter Gold Mining Inc, a corporation organized under
the laws of the state of Colorado (collectively the “Covenantors” and each a
“Covenantor”).
 
INTRODUCTION
 
A.           Sellers and the Covenantors collectively own or control, among
other things, certain real estate and mining claims commonly known as the
“Bates-Hunter Mine and the Golden Gilpin Mill”, and associated real and personal
property assets, including, but not limited to, a dewatering plant, mining
properties, claims, permits and all ancillary equipment, as then same are held
and may be replaced or improved from time to time, including further, all assets
as set forth in that certain report by Steven A. Tedesco dated March, 1997,
which includes operations conducted at the facilities identified on or about any
of the foregoing or as may be listed on Schedule 1.1(a) to this Agreement (the
“Assets”).
 
B.           Sellers and the Covenantors collectively also hold certain permit
and contract rights relating to the Assets, certain liabilities pursuant to that
certain one percent net smelter return royalty payable to the Goldrush Casino
and Mining Corporation, which is limited to a maximum of US $1,500,000 for the
life of said royalty agreement, as set forth on Schedule A-2 of this Agreement
(the “Royalty Contract”), upon the terms and conditions set forth in Article 2
of this Agreement, which were also intended by Sellers to be transferred with
the Assets, pursuant to the Letter Option, as defined below.
 
C.           Sellers and/or the Covenantors together have previously entered
into a letter agreement dated December 2, 2003, whereby Covenantors (on behalf
of themselves and/or Sellers) had granted an option to Ken Swaisland
(“Swaisland”), whereby Swaisland had the right to purchase the Assets under the
terms and conditions contained therein (the “Swaisland Option”), which option
was subsequently amended by those certain letter amendments dated January 14,
2004 and August 4, 2004, which option was assigned to Cardinal Minerals, Inc.,
by assignment dated January 26, 2004, which assignment was later terminated and
cancelled in its entirety by Swaisland dated on or about June 22, 2004, and
which option, as amended, was purportedly assigned to Purchaser by Swaisland by
assignment dated August 12, 2004, notwithstanding that the Swaisland Option had
already expired as of that date. However, the Purchaser, Sellers and Covenantors
have entered into a separate option agreement in letter form in substantially
the same terms as the Swaisland Option (as amended), which option agreement was
further amended by Letter Amendments dated  October 26, 2004, December 8, 2004,
January 11, 2005, and January 20, 2005 (as so amended, the “Letter Option”).
 
D.           Purchaser, Sellers and Covenantors desire to extend and restate the
Letter Option, and to purchase and sell the Purchased Assets as hereafter
defined upon the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing facts and premises hereby made
a part of this Agreement, and the representations, warranties, covenants and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Article 1
Purchase and Sale of Assets
 
1.1           Purchased Assets.  Subject to the terms and conditions set forth
in this Agreement, Sellers hereby agree to sell, assign, transfer and deliver,
and Purchaser hereby agrees to purchase and accept from Sellers, at and as of
the Closing Date (as such term is defined below in Section 3.2(a)), all of
Sellers’ right, title and interest in and to the following properties, assets
and rights existing as of the date hereof (collectively, the “Purchased
Assets”):
 
(a)           The Bates-Hunter Mine and the Golden Gilpin Mill and related real
estate and real estate based mining claims (the “Acquired Real Property”);
 
(b)           water treatment plant;
 
(c)           surface real estate rights, as shown on the ownership list shown
on the attached Schedule 1.1(c);
 
(d)           all mining claims as shown on the ownership list shown on the
attached Schedule 1.1(c);
 
(e)           all mining permits and water rights;
 
(f)           all ancillary equipment used in any of the foregoing, to include
all machinery, fixtures, furniture, equipment, materials, parts, supplies, tools
and other tangible property owned or controlled by Seller and/or Covenantors,
used in connection with the Purchased Assets and located on or about the
Acquired Real Property (the “Purchased Equipment”) as set forth on the attached
Schedule 1.1(f);
 
(g)           all rights under: (i) contracts relating to or creating rights
with respect to the Purchased Assets, whether oral or written (the “Contracts”);
and (ii) to the extent assignable, all other contracts and agreements, whether
oral or written, used by Sellers and/or Covenantors in the operation of the
Purchased Assets and set forth on Schedule 1.1(g)(the “Contracts”);
 
(h)           all permits, authorizations and licenses used by Sellers and/or
Covenantors exclusively in the management or operation of the Purchased Assets;
 
(i)           all  books, records, files and papers relating exclusively to the
Purchased Assets created at any time prior to the Closing (as defined in Section
3.3(a) below)by Sellers and/or Covenantors , other than Sellers’ and
Covenantors’ respective corporate minute books and related corporate records,
and books, records, files and papers not otherwise relating exclusively to the
Purchased Assets;
 
(j)           any and all other properties, assets and rights of Sellers and/or
Covenantors which are used exclusively in the management or operation of the
Purchased Assets not expressly described, listed or referred to in Section 1.2
below.
 
 
2

--------------------------------------------------------------------------------

 
 
1.2          Excluded Assets.  The following properties, assets and rights shall
not be transferred to Purchaser and shall not be included within the definition
of Purchased Assets (collectively, the “Excluded Assets”):
 
(a)           all cash, including but not limited to petty cash, money-market,
checking, savings and similar type accounts, and cash equivalents of Sellers as
of the Closing Date;
 
(b)           all of Sellers’ rights under contracts and agreements that do not
constitute Contracts; and
 
(c)           all of Sellers’ corporate books and records and tax returns, and
all rights of Sellers to any tax refunds, including tax refunds for periods
prior to the Closing Date relating to the Purchased Assets.
 
Article 2
Assumption of Liabilities
 
Subject to the terms and conditions of this Agreement and contingent on the
Closing occurring, Purchaser shall assume and agree to pay and perform the
obligations of Sellers and Covenantors under the Contracts and the Royalty
Contract arising after the Closing Date.  Except as expressly provided herein,
Purchaser shall not assume any other obligation or liability of Sellers or
Covenantors that relates to or arises out of ownership or occupancy of the
Purchased Assets or Sellers’ or Covenantors’ operations, including but not
limited to Sellers’ and Covenantors’ respective operation of the Purchased
Assets, prior to the Closing Date, whether absolute or contingent, known or
unknown, contractual or otherwise, and specifically including but not limited to
any accounts payable, debt, tax liabilities, employee-benefit or pension-plan
liabilities, workers’ compensation liabilities, environmental liabilities, other
legal liabilities, union or union-related liabilities, employment obligations or
agreement, or any applicable change of control liabilities (collectively, the
“Excluded Liabilities”).
 
Article 3
Letter Option
 
3.1          Letter Option.  Sellers and Covenantors acknowledge, under the
Letter Option, the Purchaser’s investment of the following sums and improvements
to the Purchased Assets, including the Acquired Real Property in consideration
of the grant of the option:
 
(a)           $315,000.00 aggregate cash payment, for “Phase I” of the Schedule
A work program (as set forth in the O’Gorman Report work program as shown on
Schedule 3.1(a) (the “Work Program”)), paid to Gregory Gold Producers Inc.
 
(b)           $300,000.00 cash payment paid to Gregory Gold Producers, Inc., on
or about January 31, 2005.
 
(c)           $300,000.00 cash payment paid to Gregory Gold Producers, Inc., on
or about May 30, 2006.
 
(d)           $265,000.00 cash payment paid to Gregory Gold Producers, Inc., on
or about August 31, 2006.
 
(All amounts set forth in this Section 3.1, plus other due diligence costs
expended by Purchaser, including but not limited to improvements to the assets,
attorney’s fees, title and survey costs, environmental report fees and similar
acquisition expenses which are in excess of $800,000, are referred to herein as
the “Due Diligence Costs”)
 
 
3

--------------------------------------------------------------------------------

 
 
The parties hereto specifically agree that, to the extent that any of the Work
Program results in mineral assets and/or sludge by-products (the “Interim
Assets”), the Seller hereby specifically conveys to Purchaser full title to and
authority to sell such Interim Assets in any manner that Purchaser shall deem to
be reasonable, and Purchaser shall be entitled to retain all income from such
sale(s) including any amount by which such income exceeds such amounts paid by
Purchaser.
 
3.2          Purchase Price. In the event that Purchaser elects to proceed to
closing, as and for the purchase price of the Purchased Assets, Purchaser agrees
to pay and Sellers agree to accept the sum of Six Million Seven Hundred Fifty
Thousand Canadian Dollars ($6,750,000.00 CDN) plus Three Million Six Hundred
Twenty Thousand (3,620,000) unregistered and restricted shares of the .01 par
value common capital stock of Purchaser payable as set out in Section 3.3 hereof
(the “Purchase Price”).
 
3.3          The Closing; Payment of Purchase Price.
 
(a)           The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place by the exchange of Closing documents by Sellers
and Purchaser on November 30, 2006, or on such other date mutually agreeable to
Purchaser and Sellers (“Closing Date”).  The Closing will be effective as of the
close of business on November 30, 2006.
 
(b)           Subject to the terms and conditions set forth in this Agreement,
the parties agree to consummate, on the Closing Date, the transactions described
below.
 
(i)          Sellers will assign and transfer to Purchaser good, valid and
marketable title in and to the Purchased Assets, free and clear of all Liens (as
defined in Section 4.4(a) below) by delivering to Purchaser (A) a bill of sale
and assignment in substantially the form attached hereto as Exhibit A (the “Bill
of Sale”), and (B) warranty deeds in substantially the form attached as Exhibit
B (the “Deeds”).
 
(ii)         Purchaser shall deliver to Sellers (or Sellers’ nominee) (i) the
sum of Two Hundred Fifty Thousand Canadian Dollars ($250,000.00 CDN), (ii) a
note payable to Sellers (or Sellers’ nominee) in the original principal amount
of Six Million Five Hundred Thousand Canadian Dollars ($6,500,000.00 CDN) in the
form of Exhibit C hereto and hereby made a part hereof (“Note”), (iii) a deed of
trust in the form of Exhibit D hereto and hereby made a part hereof with George
Otten (or other Sellers’ nominee) as the trustee for the Sellers securing the
Note (the “Deed of Trust”), and (iv) Three Million Six Hundred Twenty Thousand
(3,620,000) shares of the unregistered and restricted .01 par value common
capital stock of the Purchaser.
 
(iii)        Each of the parties shall deliver the documents required to be
delivered to the other party or parties hereunder.
 
(iv)        Each Seller shall deliver to Purchaser an Escrow Agreement in the
form of Exhibit E hereto (the “Escrow Agreement”) and a Representation and Stock
Restriction Agreement in the form of Exhibit F hereto (the “Representation and
Stock Restriction Agreement”).
 
3.4           Intentionally deleted.
 
 
4

--------------------------------------------------------------------------------

 
 
3.5           Intentionally deleted.
 
3.6           Method of Payment.  Any cash amounts payable hereunder shall be
paid by wire transfer of immediately available funds to an account designated by
the intended recipient or as otherwise indicated.
 
3.7           Intentionally deleted.
 
3.8           Allocation of Purchase Price.  Each party hereto agrees to report
to the Internal Revenue Service such information concerning the allocation of
Purchase Price as may be required by Section 1060 of the Internal Revenue Code
of 1986, as amended (the “Code”).  Each party agrees that it will adopt and
utilize such agreed values for purposes of completing and filing Form 8594 for
federal income tax purposes.  No party hereto will voluntarily take any position
inconsistent therewith upon examination of its respective federal tax return, in
any claim, in any litigation or otherwise with respect to such tax return. The
specific allocation of the Purchase Price shall be as set forth below (the
“Allocation Schedule”).
 
$_________________ land
$_________________ equipment
   
$_________________ buildings
$_________________ goodwill
   
$_________________ contract rights
$_________________ mining claims
   
$_________________ water rights
$_________________ mining permits

 
3.9          Sales and Use Taxes; Other Expenses.
 
(a)           Notwithstanding anything in this Agreement to the contrary,
Sellers shall pay the cost of all state and local sales and use taxes, if any,
transfer taxes and documentary stamp taxes associated with the sale and
conveyance of the Purchased Assets pursuant to this Agreement.
 
(b)           On or prior to the Closing, Sellers shall pay the full amount of
any assessments on the Acquired Real Property that have been levied for periods
prior to or that are pending as of the Closing Date. State and local real and
personal property taxes, including any utility, water and sewer charges at the
Acquired Real Property, shall be prorated between Sellers and Purchaser as of
the Closing Date on the basis of the tax bills payable during the year of the
Closing or, as applicable, utility bills for the period including the Closing
Date. Purchaser shall pay the full amount of such taxes and utility charges upon
receipt of any such bills for charges incurred for periods after the Closing
Date, and Sellers, within fifteen (15) days of notice from Purchaser, shall
reimburse Purchaser for the amount of Sellers’ pro rata share of such taxes and
utility charges.
 
(c)           Except as otherwise expressly provided in this Agreement, Sellers,
Covenantors and Purchaser shall each pay their own respective costs and expenses
in connection with this Agreement and the transactions contemplated by this
Agreement, including any finder’s fees, brokerage, legal, tax, and advisory fees
and expenses, or other commission arising by reason of any services rendered or
alleged to have been rendered to such party in connection with this Agreement or
the transactions contemplated by this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Article 4
Representations and Warranties of the Sellers and the Covenantors
 
To induce Purchaser to enter into this Agreement, Sellers hereby jointly and
severally represent and warrant to Purchaser as indicated below.  In addition,
Covenantors jointly and severally (as between themselves, but only severally
with the Sellers) hereby make those representations and warranties to the
Purchaser as indicated below.
 
4.1          Organization and Good Standing.
 
4.1.1        Central City Mining Corp. is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation.  Central City Mining Corp. has the requisite power to own,
operate, use and/or lease the Purchased Assets, as applicable, and to conduct
the operations of the Purchased Assets as presently being conducted by it and/or
by the Covenantors, including any and all permits required by any public
authority for such operations such as permits, or regulatory
authorizations.  Central City Mining Corp. is qualified or otherwise authorized
to transact business as a foreign corporation in the state of Colorado.
 
4.1.2        The Covenantors are each corporations duly incorporated, validly
existing and in good standing under the laws of their respective jurisdictions
of incorporation.  The Covenantors each have the requisite power to own,
control, operate, use and/or lease the Purchased Assets, as applicable, and to
conduct the operations of the Purchased Assets to the extent presently being
conducted by it, including any and all permits required by any public authority
for such operations such as permits, or regulatory authorizations.  Hunter Gold
Mining Corp. is qualified or otherwise authorized to transact business in the
state of Colorado.
 
4.1.3        George Otten has the requisite power to own, operate, use and/or
lease the Purchased Assets, as applicable, and to conduct the operations of the
Purchased Assets as presently being conducted, including any and all permits
required by any public authority for such operations such as permits, or
regulatory authorizations.
 
4.2          Authority; Binding Obligation.  Each corporate Seller and
Covenantor has the requisite corporate power and authority to execute and
deliver this Agreement and perform its obligations hereunder.  Each corporate
Seller’s and Covenantor’s execution and delivery of this Agreement, and
performance of its covenants and agreements hereunder, have been duly authorized
by all necessary corporate action of each such corporate Seller and
Covenantor.  This Agreement has been duly executed and delivered by each Seller
and Covenantor, and constitutes a valid and binding obligation of each Seller
and Covenantor, and is enforceable against each Seller and Covenantor in
accordance with its terms.
 
4.3          No Conflict.
 
(a)           Neither the execution and delivery of this Agreement, nor the
consummation or performance of any of the transactions contemplated by this
Agreement (such transactions are collectively referred to hereinafter as the
“Contemplated Transactions”) will directly or indirectly (with or without notice
or lapse of time):  (i) contravene, conflict with or result in a violation of or
default under any provision of any corporate Seller’s or Covenantor’s articles
or certificate of incorporation or bylaws, or any resolution adopted by the
board of directors or shareholders of any corporate Seller or Covenantor; (ii)
contravene, conflict with or result in a violation of or default under, or give
any Governmental Body (as defined below) or other Person (as defined below) the
right to challenge any of the Contemplated Transactions or exercise any remedy
or obtain any relief under, any federal, state or local law, regulation,
ordinance or administrative order or any judgment or decree to which any Seller,
Covenantor and/or the Purchased Assets are subject; (iii) contravene, conflict
with or result in a violation or breach of or default under any provision of, or
give any Person the right to declare a default or exercise any remedy under, or
to accelerate the maturity or performance of, or to cancel, terminate or modify
any contract or other arrangement to which any Seller or Covenantor is a party
or by which any Seller or Covenantor is bound; or (iv) result in the creation of
any Lien of any kind or nature upon any of the Purchased Assets.  No Seller or
Covenantor is required to give any notice to or obtain any consent from any
Person in order for Sellers and Covenantors to consummate the Contemplated
Transactions, other than the approval of their respective shareholders by
special resolution.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           For purposes of this Agreement, the definitions set forth below
shall apply.
 
(i)          The term “Governmental Body” means any (i) nation, state, city,
town, village, district or other jurisdiction of any nature; (ii) federal,
state, provincial, local, municipal, foreign or other government; (iii)
governmental or quasi-governmental agency, branch, department, official or
entity and any court or other tribunal; (iv) multi-national organization or
body; or (v) any other body entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.
 
(ii)         The term “Person” means any individual, partnership, corporation,
limited liability company, association, joint-stock company, trust, joint
venture, unincorporated organization or association or a Governmental Body (or
any department, agency or political subdivision thereof).
 
(iii)        The term “Material Adverse Effect” means an effect which could
reasonably be expected to be materially adverse to the operating results,
business conditions or prospects of the Purchased Assets.
 
4.4          Title, Sufficiency and Condition of Assets.
 
(a)           On or before Closing, Sellers will have good and marketable title
to each asset constituting the Purchased Assets, free and clear of any security
interest, mortgage, pledge, lien, charge, encumbrance, right of way, easement or
adverse claim of any kind or nature except for Liens (i) that will be terminated
by Sellers prior to the Closing, and (ii) rights of way, easements and other
restrictions of record affecting the Acquired Real Property that are reflected
on the Exception Documents (as defined in Section 6.3(c) (collectively,
“Liens”). To the extent that  Sellers do not presently have good, valid and
marketable to any asset constituting the Purchased Assets, Sellers shall
diligently take such actions as may be necessary and/or advisable to acquire
such title prior to the Closing Date.  On the Closing Date, Sellers will
transfer to Purchaser good, valid and marketable title to each asset
constituting the Purchased Assets, free and clear of all Liens.
 
(b)           Except as otherwise expressly represented in this Asset Purchase
Agreement,  Sellers make no representations as to the condition and repair of
the Purchased Assets and Purchased Assets are being sold to the Purchaser
strictly on an “As Is, Where Is” basis.  Purchaser acknowledges that it has had
full and ample opportunity to inspect the Purchased Assets and to determine the
suitability thereof for the Purchaser’s purposes..
 
7

--------------------------------------------------------------------------------


 
4.5          Acquired Real Property.
 
Sellers and Covenantors represent and warrant as follows:
 
(a)           Schedule 1.1(a) contains a description of all real property owned
or controlled by Sellers and Covenantors and used in the management or operation
of the Purchased Assets;
 
(b)           On or before Closing, Sellers will have good, valid, marketable,
indefeasible, fee simple title to all of the Purchased Assets including, without
limitation, the Acquired Real Property;
 
(c)           Sellers have access to public roads or valid perpetual easements
over private streets or private property for ingress to and egress from the
Acquired Real Property;
 
(d)           Except as reflected on the Surveys, none of the structures or
improvements on the Acquired Real Property encroaches upon real property of
another person, and no structure or improvement of any other person
substantially encroaches upon any of the Acquired Real Property, except for such
encroachments that would not have, individually or in the aggregate, a material
adverse effect on the value or present use of the Acquired Real Property;
 
(e)           The Acquired Real Property is not subject to any Liens, other than
Liens for current taxes not yet due, Liens to be discharged at Closing, and
rights of way, easements and other restrictions of record that do not have a
Material Adverse Effect and are reflected on the Exception Documents;
 
(f)            Sellers and Covenantors have received no notice of actual or
threatened special assessments or reassessments of the Acquired Real Property.
 
(g)           Except as necessary to acquire good, valid and marketable title
prior to the Closing Date, Sellers and Covenantors have not entered into any
other contracts for the sale of the Purchased Assets, nor are there any
contracts for sale, rights of first refusal, rights of first offer or options to
purchase the Purchased Assets, or any other rights of others that might prevent
the consummation of the transactions contemplated by this Agreement.
 
(h)           Sellers and Covenantors are not in default concerning any of their
obligations or liabilities regarding the Purchased Assets.
 
(i)            No Seller is a “foreign person”, “foreign partnership”, “foreign
trust” or “foreign estate” as those terms are defined in Section 1445 of the
Code.
 
(j)            There are no claims, actions, suits, proceedings or
investigations pending or, to the knowledge of any Seller or Covenantor,
threatened by any governmental department or agency, or any corporation,
partnership, entity or person, which in any manner or to any extent may affect:
(i) the Acquired Real Property, (ii) Sellers’ right, title and interest in and
to any part or all of the Acquired Real Property, or (iii) Sellers’ ability to
vest in Purchaser a fee simple ownership interest in the Purchased Assets,
including the Acquired Real Property,  free and clear of any and all liens
(other than liens for current taxes not yet due), claims, encumbrances and
rights of redemption.
 
(k)           Except as reflected in the Surveys, and except for the site within
the Acquired Real Property on which the mill and related structures are located,
the Acquired Real Property is not in a designated wetland, flood plain or flood
insurance area.
 
 
8

--------------------------------------------------------------------------------

 
 
(l)            As at the Closing, there will be no other matters affecting the
Acquired Real Property or, to the knowledge of any Seller or Covenantor,
threatened which might reasonably be expected to have a Material Adverse Effect
on the value, marketability or present use of the Acquired Real Property.
 
4.6          Environmental Matters.
 
(a)           As used in this Section 4.6, the following terms shall have the
following meanings:
 
(i)          “Hazardous Materials” means any dangerous, toxic or hazardous
pollutant, contaminant, chemical, waste, material or substance regulated by any
federal, state or local law, statute, code, ordinance, regulation, rule or other
requirement relating to such substance. For purposes of this representation in
Section 4.6 only and for no other purpose in this document, the definition of
Hazardous Materials shall (i) only apply to laws, statutes, codes, ordinances,
regulations, rules or other requirements in effect as of the date of the Closing
and (ii) not include any soaps or fatty acids used during the pilot production
tests carried out by the Sellers and/or Covenantors during their respective
ownership and/or control of the Real Property.
 
(ii)          “Environmental Laws” means all applicable federal, state and local
laws, rules, regulations, codes, ordinances, orders, decrees, directives,
permits, licenses and judgments relating to pollution, contamination or
protection of the environment (including, without limitation, all applicable
federal, state and local laws, rules, regulations, codes, ordinances, orders,
decrees, directives, permits, licenses and judgments relating to Hazardous
Materials). For purposes of this representation in Section 4.6 only and for no
other purpose in this document, the definition of Environmental Laws shall only
apply to laws, statutes, codes, ordinances, regulations, rules or other
requirements in effect as of the date of the Closing.
 
(iii)          “Release” shall mean the spilling, leaking, disposing (including
without limitation the abandonment or discarding of barrels, containers, and
other closed receptacles containing any Hazardous Material), discharging,
emitting, depositing, ejecting, leaching, escaping, dumping, pumping, or any
other release, however defined, whether intentional or unintentional, of any
Hazardous Material. Release shall not include disposal of Hazardous Materials in
compliance with Environmental Laws.
 
(b)           To the best of the knowledge of each Seller and each Covenantor,
and except as has been disclosed to Purchaser, the Real Property is in material
compliance with all applicable Environmental Laws.
 
(c)           To the best of the knowledge of each Seller and each Covenantor,
Sellers and/or Covenantors have obtained and maintained in full force and effect
all environmental permits, licenses, certificates of compliance, approvals and
other authorizations (collectively, the “Environmental Permits”), including
without limitation those set forth in Schedule 4.6, necessary to conduct mining
operations on the Real Property, and has provided to Purchaser a copy of each
such Environmental Permit.  To the best of the knowledge of each Seller and each
Covenantor, Sellers and Covenantors have conducted such operations in material
compliance with all terms and conditions of the Environmental Permits.  To the
best of the knowledge of each Seller and each Covenantor, with respect to the
Acquired Real Property and any mining operations thereon carried out by them,
Sellers and Covenantors have filed all reports and notifications required to be
filed under and pursuant to all applicable Environmental Laws.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           To the best of the knowledge of each Seller and each Covenantor,
(i) except in material compliance with all applicable laws, no materials have
been generated, treated, contained, handled, located, used, manufactured,
processed, buried, incinerated, deposited, stored, or released by Sellers and/or
Covenantors on, under or about any part of the Acquired Real Property or at any
other location which, at the time such materials were in the possession or
control of the Sellers or the Covenantors (as the case may be) would have met
the definition of Hazardous Materials , (ii) the Acquired Real Property and any
improvements thereon, contain no asbestos, urea formaldehyde, or polychlorinated
biphenyls (PCBs), and (iii) no aboveground or underground storage tanks which
now or formerly held any materials which, at the time they were in the
possession or control of the Sellers or Covenantors, would have met the
definition of Hazardous Materials are located on, under or about the Real
Property, or have been located on, under or about the Real Property and then
subsequently been removed or filled.
 
(e)           No Seller or Covenantor has received written notice, and except
has been disclosed to Purchaser, no Seller has knowledge of any threatened
notice, alleging in any manner that any Seller or Covenantor might be
potentially responsible for any Release of Hazardous Materials which is alleged
to have occurred during the ownership or control of the Real Property (or any
portion thereof) by the Sellers or the Covenantors respectively, or any costs
arising under Environmental Laws with respect thereto.
 
(f)           To the best of the knowledge of each Seller and each Covenantor,
and except has been disclosed to Purchaser, no portion of the Real Property is
or has been listed on the United States Environmental Protection Agency National
Priorities List of Hazardous Waste Sites or equivalent state list or any other
list, schedule, law, inventory or record of hazardous or solid waste sites
maintained by any federal, state or local agency.  Purchaser acknowledges that
the Sellers and Covenantors have disclosed that the entire region in which the
Real Property is situate has been placed upon the United States Environmental
Protection Agency National Priorities List of Hazardous Waste Sites.
 
(g)           Sellers have disclosed and delivered to Purchaser all
environmental reports which Sellers and/or Covenantors have obtained or ordered
with respect to the Real Property.
 
(h)           Excluding the tailings, the tailings ponds and any other portion
of the Real Property from which mined material was taken or onto which mined
material was placed, to the best of the knowledge of each Seller and each
Covenantor, no part of the Real Property has been used as a landfill, dump or
other disposal, storage, transfer, handling or treatment area for materials
which, at the time they were in the possession or control of the Sellers or
Covenantors, would have met the definition of Hazardous Materials, or a facility
for selling, dispensing, storing, transferring, disposing or handling petroleum
and/or petroleum products, except in connection with the storage, handling and
use of Hazardous Materials and petroleum products in the routine and ordinary
conduct of operations on the Acquired Real Property and in compliance with
applicable Environmental Laws.  Neither the Sellers nor the Covenantors make any
representations concerning any materials which were mined, processed or
otherwise deposited on the Real Property prior to the time when the Sellers
and/or the Covenantors (as the case may be) owned and controlled the Real
Property, nor do the Sellers or Covenantors make any representation in respect
of any activities carried out at the request and/or direction of, or under the
supervision of, the Purchaser or its affiliates.
 
(i)            To the best of the knowledge of each Seller and each Covenantor,
no lien has been attached or filed against any of the Purchased Assets in favor
of any governmental or private entity for (i) any liability or imposition of
costs under or violation of any applicable Environmental Law; or (ii) any
Release of Hazardous Materials.
 
 
10

--------------------------------------------------------------------------------

 
 
(j)            No Seller or Covenantor has used perchloroethylene
(tetrachloroethylene) on the Real Property, and knows of no past use of such
substances on the Real Property and knows of no incident(s) where such
substances may have been entered upon or disposed of on the Real Property.
 
4.7           Restrictive Covenants.  Except as between the Sellers and the
Covenantors, no Seller is a party to any written contract, license agreement or
other restriction which limits the scope of the sale or use of the Purchased
Assets, and any such agreement between the Sellers and the Covenantors shall not
impede the Sellers’ ability to vest good, valid and marketable title to the
Purchased Assets in the Purchaser on the Closing Date.
 
4.8           Brokers.  No finder, broker, agent or other intermediary has acted
for or on behalf of Sellers in connection with the negotiation or consummation
of this Agreement or the Contemplated Transactions.
 
4.9           Disclosure.  No representation or warranty of any Seller or
Covenantor contained in this Agreement, any Schedules, any exhibit hereto or in
any statement, certificate, instrument of transfer or conveyance or other
document furnished to Purchaser pursuant to this Agreement, or otherwise in
connection with the Contemplated Transactions, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact required to make the statements herein or therein not misleading.
 
Article 5
Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants to Sellers as follows:
 
5.1           Organization and Good Standing.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Minnesota.  Purchaser has all requisite corporate power and authority to execute
and deliver this Agreement and perform its obligations hereunder.
 
5.2           Authority; Binding Obligation.  Purchaser’s execution and delivery
of this Agreement including, without limitation, the Note and the Deed of Trust,
and the performance of its obligations hereunder and thereunder, have been duly
authorized by all necessary corporate action on the part of Purchaser.  This
Agreement including, without limitation, the Note and the Deed of Trust,  have
been duly executed and delivered by Purchaser and each constitutes a valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms.
 
5.3           Compliance with Other Instruments.  Purchaser’s execution and
delivery of this Agreement will not (a) conflict with or result in any violation
of Purchaser’s articles of incorporation or bylaws or (b) conflict with or
result in a breach of any judgment, decree, law or order applicable to
Purchaser.
 
5.4           Litigation.  There are no Proceedings pending or, to Purchaser’s
knowledge, threatened against Purchaser which could, individually or in the
aggregate, adversely affect Purchaser’s ability to perform its obligations under
this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
5.5           Consents.  There are no consents, approvals or other
authorizations of, orders or notifications of, registrations, declarations or
filings with, any Person, which are required in connection with the valid
execution, delivery or performance of this Agreement by Purchaser and the
consummation by Purchaser of the Contemplated Transactions.
 
5.6           Court Orders, Decrees and Laws.  To Purchaser’s knowledge,
Purchaser has not violated or failed to comply with any statute, law, ordinance
or regulation of any Governmental Body in the conduct of Purchaser’s business
which could, individually or in the aggregate, adversely affect Purchaser’s
ability to perform its obligations under this Agreement.  Purchaser is not in
default with respect to any judgment, order or decree of any court or any
Governmental Body which could, individually or in the aggregate, adversely
affect Purchaser’s ability to perform its obligations under this Agreement.
 
5.7           Shares Duly and Validly Issued.  The 3,620,000 shares of .01 par
value common capital stock of the Purchaser constituting a portion of the
Purchase Price shall have been duly and validly issued as fully paid and
non-assessable, and in accordance with all applicable securities laws, as of the
Closing Date.
 
Article 6
Covenants
 
Sellers and Covenantors, covenant and agree with Purchaser (other than in
respect of Section 6.7 only), and Purchaser covenants and agrees with Sellers
(other than in respect of Sections 6.1 and 6.2 only) as follows:
 
6.1           Access and Information.  Sellers and Covenantors shall permit
Purchaser and Purchaser’s counsel, accountants and other representatives full
access, upon reasonable notice during normal business hours, to all the
properties, assets, books, records, agreements, commitments and other documents
of Sellers and Covenantors concerning the mining operations on the Acquired Real
Property or the Purchased Assets; provided, however, that such access shall not
unreasonably interfere with the mining operations on the Acquired Real
Property.  Sellers shall furnish to Purchaser and its representatives all
available information with respect to the Purchased Assets as Purchaser may
reasonably request.  Purchaser’s due diligence investigation shall include,
without limitation, a review of physical assets, corporate services, financial
records, customer records and supplier records.  All access shall be
accomplished in a manner that will provide for confidentiality, as requested by
Sellers and/or Covenantors.
 
6.2          Confidentiality.
 
(a)           For a period of 4 years from and after the Closing Date, no Seller
or Covenantor shall disclose any confidential information to any Person except
Purchaser, which confidential information relates to the Acquired Real Property
or the Purchased Assets, including without limitation the profitability or
findings from mining activity, but excluding information that is or becomes
generally known to the public through no fault of any Seller or Covenantor.  If
notwithstanding this provision, any of such confidential information is required
to be disclosed by applicable law or legal process, Sellers and/or Covenantors
(as the case may be) will give Purchaser prompt notice of such requirement and,
if requested, will assist Purchaser, at Purchaser’s expense, in seeking a
protective order or other measures to preserve the confidentiality of such
confidential information insofar as possible.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Because the breach or anticipated breach of the confidentiality
provisions set forth in this Section 6.2 could result in immediate and
irreparable harm and injury to Purchaser, for which it will not have an adequate
remedy at law, Sellers and Covenantors each hereby agree that Purchaser shall be
entitled to relief in equity to enjoin temporarily and/or permanently such
breach or anticipated breach and to seek any and all other legal and equitable
remedies to which Purchaser may be entitled.
 
6.3          Real Property.  Purchaser shall, at Purchaser’s expense, obtain
prior to the Closing the following with the cooperation of Sellers as may be
necessary:
 
(a)           Abstracts.  Updated abstracts, if applicable, for each Acquired
Real Property parcel, dated subsequent to the date hereof (the “Abstracts”).
 
(b)           Title Insurance Commitment.  A commitment for an ALTA Owner’s
(1970 Form B or the most recent revision thereof) policy of title insurance for
each parcel of the Acquired Real Property, dated subsequent to the date hereof,
which shall be issued by Commonwealth Land Title Insurance Company or another
reputable national title insurance company reasonably acceptable to Purchaser
(the “Commitment”).  The Commitment shall show all exceptions to title
including, but not limited to, all covenants, conditions, restrictions,
reservations, easements, rights and rights-of-way, liens and other matters of
record, and shall include proper searches for bankruptcies, judgments and State
and Federal tax liens affecting the Acquired Real Property or Seller.
 
(c)           Exception Documents. Complete and legible copies of all documents
or instruments which are listed in the Commitment as affecting the Acquired Real
Property (the “Exception Documents”).
 
(d)           Survey.  An as-built ALTA survey of each parcel of the Acquired
Real Property dated subsequent to the date hereof (the “Survey” and together
with the Abstracts, the Commitment and the Exception Documents collectively
referred to herein as the “Title Evidence”).
 
(e)           Related Documents.  True, complete and correct copies shall be
provided to Purchaser of all documents, materials and information in the
possession or control of Sellers and/or Covenantors pertaining to the Acquired
Real Property, including documents related to the presence, or suspected
presence, of toxic or hazardous materials and/or underground storage
tanks.  These materials shall include, without limitation any and all maps,
surveys, plans, specifications, drawings, assessments, reports, studies, tests,
investigations, contracts, agreements and conditions of approval.
 
At the Closing, Purchaser shall receive, at Purchaser’s cost and expense, a
title policy for the Acquired Real Property (the “Title Policy”) or a suitably
marked up Commitment (the “Marked-Up Commitment”) signed by the title company
undertaking to issue such Title Policy with coverage limits as determined by
Purchaser showing Sellers in fee title to the Acquired Real Property, subject
only to such exceptions as Purchaser shall reasonably accept with: (i) extended
coverage and all general or standard exceptions (including exceptions for
parties in possession, unrecorded instruments, survey matters and mechanics
liens) deleted, (ii) a zoning endorsement (ALTA Form 3.1) insuring that the
present use of the Acquired Real Property complies with applicable zoning laws,
(iii) a survey accuracy endorsement, (iv) a location endorsement, (v) a specific
access endorsement, and (vi) an endorsement to insure that the Acquired Real
Property complies with all existing covenants, conditions, restrictions and
easements of record and that the instruments creating any such matters do not
contain any forfeiture of title or right of re-entry provisions, with all of
such endorsements being in form and substance reasonably satisfactory to
Purchaser.
 
 
13

--------------------------------------------------------------------------------

 
 
6.4          General Discharge of Environmental Liabilities.
 
(a)           Each Seller and Covenantor shall indemnify and hold harmless
Purchaser from, against and in respect of, any and all Environmental Liabilities
(as defined in this Section 6.4) related to activities that precede January 15,
2005 and which are related in any manner to the Real Property, including without
limitation Environmental Liabilities, if any, related to the conditions set
forth in the reports resulting from the Phase I environmental assessment and/or
Phase II environmental testing performed by Purchaser, but only where the Seller
or a Covenantor had actual knowledge (of the type contemplated by Section 13.2
hereof) of the facts or circumstances giving rise to such Environmental
Liabilities and failed to disclose such facts and circumstances to the
Purchasers.
 
(b)           If Purchaser believes that it is entitled to indemnification
pursuant to Section 6.4(g), Purchaser shall give Sellers written notice
(pursuant to the notice provisions of Section 13.5 of this Agreement) of such
environmental indemnification claim within thirty (30) business days from the
date Purchaser first becomes aware of such claim. Any such notice shall set
forth in reasonable detail and, to the extent then known, the basis for such
claim for indemnification.  The failure of Purchaser to give notice of any claim
for indemnification within such thirty (30) business day period shall not
adversely affect Purchaser’s right to indemnity hereunder unless all Sellers
shall have been prejudiced by such delay, and in such event only to the extent
Sellers have been prejudiced.
 
(c)           In response to a claim for indemnification made by Purchaser
pursuant to Section 6.4(a), Sellers shall promptly deliver to Purchaser written
notice acknowledging receipt of Purchaser’s notice of claim, and setting forth
the time required and any further information needed for Sellers to investigate
the claim.  Sellers shall have a reasonable time to investigate the claim but
shall proceed promptly with all due diligence.  Purchaser agrees to cooperate
with Sellers during such investigation.  Upon completion of Sellers’
investigation, Sellers shall provide written notice (the “Seller Notice”) to
Purchaser that:
 
(i)          subject to Section 6.4(d), Sellers acknowledge that Purchaser is
entitled to indemnification, and Sellers will reimburse Purchaser for all loss,
liability, expense (including without limitation reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) incurred by Purchaser
(the “Purchaser Environmental Losses”) arising from such Environmental
Liability; or
 
(ii)         Sellers acknowledge that Purchaser is entitled to indemnification
and Sellers promptly shall discharge such Environmental Liability or others,
acting on behalf of Seller, shall promptly discharge the Environmental Liability
in accordance with the requirements of Section 6.4(e); or
 
(iii)        Sellers object to such environmental indemnity claim; or
 
(iv)        Purchaser may proceed with discharging the Environmental Liability
subject to a reservation of rights by Sellers to object to Purchaser’s
environmental indemnity claim under the process set out in Section 6.4(f).
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           If Sellers elect to allow Purchaser to discharge an Environmental
Liability under Section 6.4(c)(i), Purchaser shall take all steps reasonably and
diligently necessary in the completion thereof and Sellers shall only be liable
for those Purchaser Losses reasonably incurred by Purchaser pursuant to a
proposal, work plan or other specifications approved in writing by Sellers in
advance, which approval shall not be unreasonably withheld.
 
(e)           If Sellers elect to discharge an Environmental Liability under
Section 6.4(c)(ii), Sellers shall take all steps reasonably and diligently
necessary in the completion thereof, including reimbursement of Purchaser for
such Purchaser Losses incurred by Purchaser for which Sellers are provided
written substantiation in connection therewith by Purchaser.
 
(f)            If (i) Sellers acknowledge Purchaser’s right to indemnification
under Section 6.4(c)(i) but objects to Purchaser’s proposal, work plan or other
specifications provided pursuant to Section 6.4(d), (ii) Sellers object to such
claim by giving Purchaser written notice of its objection under Section
6.4(c)(iii), or (iii) Sellers notify Purchaser of Seller’s reservation of rights
under Section 6.4(c)(iv), then either Sellers or Purchaser may submit the claim
to dispute resolution pursuant to Section 13.8 of this Agreement not later than
60 days after Purchaser’s receipt of the Seller Notice.
 
(g)           Purchaser will allow Sellers access to the Acquired Real Property,
and will provide any other third parties such additional reasonable access as
may be reasonably necessary to develop a work plan, proposal or other
specifications in connection with the discharge of any Environmental Liability
pursuant to this Agreement or to discharge an Environmental Liability, and
Sellers will use their reasonable best efforts, and will use such reasonable
best efforts to cause any third parties, not to interfere with the Purchaser’s
operations thereon in connection with such development or performance.  In the
event Purchaser transfers any interest in the Real Property at any time while
Sellers remain liable to perform remediation required pursuant to this Agreement
with respect to such Real Property, Purchaser will ensure in the document
governing the transfer of such interest(s) that Sellers or such other third
parties continues to have such reasonable access as may be reasonably necessary
to perform remediation required pursuant to this Agreement.
 
(h)           Sellers’ and Covenantors’ liability in respect of any
Environmental Liability shall be limited in the manner provided in Section 12.3
hereof.
 
(i)            Purchaser shall indemnify and hold harmless each Seller and
Covenantor from, against and in respect of any and all Environmental Liabilities
(as defined in this Section 6.4) related to activities that take place on or
after January 15, 2005 and which are related in any manner to the Real Property,
including without limitation Environmental Liabilities, if any, related to the
conditions set forth in the reports resulting from the Phase I environmental
assessment and/or Phase II environmental testing performed by Purchaser.  Where
any Seller or Covenantor has a claim for indemnity under this Section 6.4(i),
the provisions in Sections 6.4(b) and 6.4(c)(i) and (iii) shall apply, mutatis
mutandis.
 
(j)            Definitions: As used in this Section 6.4
 
(i)          “Damages” shall have the meaning set forth in Section 12.2.
 
(ii)         “Environmental Law” shall have the meaning set forth in Section
4.6.
 
15

--------------------------------------------------------------------------------


 
(iii)       “Environmental Liability” means any Liability of a Person arising
under any Environmental Law.
 
(iv)       “Liabilities” means, with respect to any Person, any liabilities,
obligations or Damages incurred by such Person whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated, or unliquidated,
secured or unsecured, joint or several.
 
(v)          “Person” shall have the meaning set forth in Section 4.3(b)(ii).
 
6.5           Notification of Certain Matters.  Between the date hereof and the
Closing, Sellers and Convenators shall give prompt written notice to Purchaser
of (i) the occurrence or failure to occur of any event which would be likely to
cause a Material Adverse Effect, (ii) any material claims, actions, proceedings
or investigations commenced or, to the knowledge of any Seller or Covenantor,
threatened, involving or affecting any of the Purchased Assets and which would
be likely to cause a Material Adverse Effect, and (iii) any material adverse
change in the condition (financial or other), properties, assets, or liabilities
of any Seller which taken as a whole, would be likely to cause a Material
Adverse Effect; provided, however, that no such notification shall affect the
representations or warranties of the parties or the conditions to the parties’
obligations under this Agreement.
 
6.6           Conditions.  Each Seller, Covenantor and Purchaser shall take all
commercially reasonable actions to cause the conditions set forth in Article 8
and Article 9 to be satisfied and to consummate the Contemplated Transactions.
 
6.7           Maintenance of Good Standing.  During the period from the Closing
Date until the due date of the last payment called for under the Note, Purchaser
shall maintain itself in good standing under all applicable corporate laws.
 
Article 7
Agreement on Letter Option
 
The parties agree that (i) there has been no default or failure(s) to meet any
of the obligations set forth in the Letter Option which are to be performed by
Sellers, Covenantors or Purchaser and (ii) the expiry date set forth in the
Letter Option shall be deemed to have been extended the earlier of the Closing
Date or the date on which this Asset Purchase Agreement has been terminated in
accordance with Article 11 hereof.
 
Article 8
Conditions Precedent to Purchaser’s Obligations
 
Purchaser’s obligations to consummate the Contemplated Transactions are subject
to the satisfaction of each of the following conditions prior to or at the
Closing, unless specifically waived in writing by Purchaser in advance:
 
8.1           Board Approval.  Purchaser shall have received approval from its
board of directors to enter into this Agreement and consummate the Contemplated
Transactions.
 
 
16

--------------------------------------------------------------------------------

 

8.2           Representations and Warranties.  The representations and
warranties of Sellers and Covenantors contained in this Agreement shall be true
and correct as of the date of this Agreement, and as of the Closing Date as
though the Closing Date had been substituted for the date of this Agreement
throughout such representations and warranties (except that any representation
or warranty made as of a specified date other than the date hereof need only be
true as of such date), and each Seller and Covenantor shall have delivered to
Purchaser a certificate of each such Seller and Covenantor, as contemplated by
Section 10.1, to such effect.  Each Seller and Covenantor shall have duly
performed and complied with all covenants and agreements and satisfied all
conditions required by this Agreement to be performed, complied with or
satisfied by each Seller and/or Covenantor prior to or at the Closing and
each  Seller and Covenantor shall have delivered to Purchaser a certificate of
each such Seller and Covenantor, as contemplated by Section 10.1, to such
effect.
 
8.3           Absence of Litigation.  No order, writ, injunction or decree which
is binding on Purchaser or any Seller and which prohibits Purchaser and/or any
Seller from consummating the Contemplated Transactions shall be in effect.  No
claim, action, suit or proceeding shall be pending or threatened against
Purchaser, any Seller and/or the Purchased Assets which, if adversely
determined, would prevent the consummation of the Contemplated Transactions or
result in the payment of substantial damages as a result of such action and for
which the other party is not willing to provide indemnification.
 
8.4           Permit Assignments.  Purchaser shall have obtained the requisite
assignments and/or additional permits permitting Purchaser to conduct operations
at the Acquired Real Property.
 
8.5           Consents and Approvals.  All governmental and regulatory approvals
and consents of contracting parties, requisite or appropriate to the
consummation of the Contemplated Transactions shall have been obtained (or all
applicable waiting periods shall have expired), and such consents or approvals
shall remain in full force and effect.
 
8.6           Opinion of Sellers’ Counsel.  Purchaser shall have received from
the Sellers’ legal counsel an opinion, dated as of the Closing Date,
substantially in the form attached hereto as Exhibit G (the “Sellers’ Counsel’s
Legal Opinion”).
 
8.7           Title Evidence; Title Policy.   Purchaser shall have received the
Title Evidence and the Title Policy or Marked-Up Commitment for the Acquired
Real Property, as contemplated by Section 6.3, and shall otherwise have received
such documents necessary to establish the transfer to Purchaser by Seller of
good and marketable title to each asset constituting the Purchased Assets, free
and clear of liens and encumbrances of any kind or nature.
 
8.8           Receipt of Other Seller Deliveries.  Purchaser shall have received
from Seller, or such other applicable party, the other Seller Deliveries (as
defined below) required to be delivered to Purchaser pursuant to Section 10.1
below.
 
8.9           Absence of Changes.  From the date of this Agreement to and
including the Closing Date, there will not have been:  (i) any increase in Liens
against the Purchased Assets; (ii) change in the condition (financial or other),
properties, assets, or liabilities representing Assumed Liabilities, whether or
not insured, which change would have a Material Adverse Effect; or (iii) any
fact or circumstance existing as of the date of this Agreement which has not
been disclosed to Purchaser after the date hereof which has, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
8.10         Assignment.  Purchaser reserves the right hereunder to assign its
right(s) to one or more affiliated parties prior to closing, it being understood
that Purchaser may create one or more new entities which may consummate the
Contemplated Transactions.
 
 
17

--------------------------------------------------------------------------------

 
 
Article 9
Conditions Precedent to the Sellers’ and Covenantors’ Obligations
 
Sellers’ and Covenantors’ obligations to consummate the Contemplated
Transactions are subject to the satisfaction prior to or at the Closing of each
of the following conditions, unless specifically waived in writing by Sellers or
Covenantors (as the  case may be) in advance:
 
9.1           Representations and Warranties.  The representations and
warranties of Purchaser contained in this Agreement shall be true and complete
in all material respects as of the date of this Agreement and as of the Closing
Date as though the Closing Date had been substituted for the date of this
Agreement throughout such representations and warranties (except that any such
representation or warranty made as of a specified date other than the date
hereof need only be true as of such date), and Purchaser shall have delivered to
Sellers and Covenantors a certificate of an officer of Purchaser, as
contemplated by Section 10.2, to such effect.
 
9.2           Absence of Litigation.  No order, writ, injunction or decree which
is binding on Purchaser, any Seller and/or any Covenantor and which prohibits
Purchaser, any Seller and/or any Covenantor from consummating the Contemplated
Transactions shall be in effect.  No claim, action, suit or proceeding shall be
pending or threatened against Purchaser, any Seller and/or any Covenantor which,
if adversely determined, would prevent the consummation of the Contemplated
Transactions or result in the payment of substantial damages as a result of such
action and for which the other party is not willing to provide indemnification.
 
9.3           Consents and Approvals.  All governmental and regulatory approvals
and consents of contracting parties, requisite or appropriate to the
consummation of the Contemplated Transactions shall have been obtained (or all
applicable waiting periods shall have expired) and shall remain in full force
and effect.
 
9.4           Opinion of Purchaser’s Counsel.  Sellers shall have received from
Maslon Edelman Borman & Brand, LLP, counsel to Purchaser, an opinion, dated as
of the Closing Date, in substantially the form of Exhibit H (the “Purchaser
Counsel’s Legal Opinion”).
 
9.5           Receipt of Other Closing Deliveries.  Sellers shall have received
from Purchaser, or such other applicable party, the Purchase Price in accordance
with Section 3.2 and the other Purchaser Deliveries (as defined below) required
to be delivered to Seller pursuant to Section 10.2 below.
 
Article 10
Closing Deliveries
 
10.1         Deliveries by Sellers.  At the Closing, provided all conditions
described in Article 9 have been satisfied, Sellers shall execute, or cause to
be executed, and deliver to Purchaser the following (collectively, the “Seller
Deliveries”):  (a) the Bill of Sale; (b) the Deeds; (c) the Title Evidence; (d)
Seller’s Counsel’s Legal Opinion; (e) the certificates required by Section 8.3;
(f) such other instruments of conveyance reasonably requested by Purchaser; and
(g) all documents necessary to establish the transfer to Purchaser by Seller of
good and marketable title to each asset otherwise constituting the Purchased
Assets, free and clear of liens and encumbrances of any kind or nature.
 
10.2         Deliveries by Purchaser.  At the Closing, provided all conditions
described in Article 8 have been satisfied, Purchaser shall deliver the Purchase
Price in accordance with Section 3.2; and shall execute, or cause to be
executed, and deliver to Seller the following (collectively, the “Purchaser
Deliveries”):  (a) Purchaser Counsel’s Legal Opinion; and (b) the certificates
required by Section 9.1.
 
 
18

--------------------------------------------------------------------------------

 
 
Article 11
Termination Before Closing
 
This Asset Purchase Agreement may be terminated at any time prior to the
Closing:  (a) by the mutual written consent of all parties hereto; (b) by
Purchaser, if, prior to the Closing, any condition set forth herein for the
benefit of Purchaser, respectively, is not met to Purchaser’s satisfaction or
cannot be cured shall not have been timely met or waived by the Purchaser; or
(c) by either Sellers or Purchaser if the Closing has not occurred on or prior
to November 30, 2006, for any reason other than the delay or nonperformance of
the party or parties seeking such termination.  Termination of this Agreement
pursuant to this Article 11 shall terminate all obligations of the parties
hereunder, except for the obligations under Section 12.1, and such termination
shall not constitute a waiver of any rights (including rights to indemnification
under any agreement or covenant in this Agreement occurring prior to such
termination) .
 
Article 12
Indemnification
 
12.1        Indemnification by Sellers.  Subject to the terms of this Article
12, Sellers shall jointly and severally indemnify and hold Purchaser and each
officer and director thereof (each a “Purchaser Indemnified Party”) harmless
from, against and in respect of any and all Purchaser Losses in connection with
any action, suit or proceeding brought against a Purchaser Indemnified Party) or
Damages (as defined below) suffered or incurred by a Purchaser Indemnified Party
by reason of:
 
(a)           any breach of a representation or warranty made by any Seller and
contained herein;
 
(b)           any failure of any Seller to fulfill or perform any covenant,
agreement or obligation of Seller contained herein;
 
(c)           Any Environmental Liabilities required to be discharged under
Sections 6.4;
 
(d)           any Excluded Liability; or
 
(e)           Liability arising out of the ownership and/or control of the
Purchased Assets by any Seller and/or Covenantor on or prior to January 15,
2005.
 
12.2        Definition of “Damages”. The term “Damages” as used in this
Agreement means all actual damages suffered or incurred by a party entitled to
indemnification under Article 12, including without limitation all compensatory
damages.
 
12.3        Limitation of Liability of Sellers and Covenantors.  Notwithstanding
any other provision of this Asset Purchase Agreement, the maximum liability of
the Sellers (including their successors) to the Purchaser hereunder shall be
100% of the cash and shares comprising the Purchase Price and actually received
by the Sellers (or their nominee) from the Purchaser and the maximum liability
of the Covenantors (including their successors) shall be 100% of the cash and
shares comprising the Purchase Price and actually received by the Sellers (or
their nominee) from the Purchaser.
 
12.4        Indemnification by Purchaser.  Purchaser shall indemnify and hold
Seller harmless from, against and in respect of any and all loss, liability,
expense (including without limitation reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding brought against a Seller) or Damages suffered or incurred by Sellers
(the “Seller Losses”) by reason of:
 
 
19

--------------------------------------------------------------------------------

 
 
(a)           any breach of a representation or warranty made by Purchaser and
contained herein;
 
(b)           any failure of Purchaser to fulfill or perform any covenant,
agreement or obligation of Purchaser contained herein;
 
(c)           any Assumed Liability; or
 
(d)           any Environmental Liability or other Liability arising out of
activities taking place on or after January 21, 2005.
 
12.5        Claims Period.  For purposes of this Agreement, a “Claims Period”
shall be the period during which a claim for indemnification must be asserted
under this Agreement by an indemnified party, which period shall begin on the
Closing Date and terminate as follows:
 
(a)           with respect to Purchaser Losses and Damages arising under Section
12.1(a) or 12.1(b), the Claims Period shall terminate two (2) years after the
Closing Date; provided, however, that with respect to Purchaser Losses arising
out of a breach the representations and warranties under Sections 4.5(b) and 4.7
hereof, or arising under Section 12.1(d) with respect to Excluded Liabilities,
the Claims Period shall terminate four (4) years after the Closing Date;
 
(b)           with respect to Purchaser Losses and Damages arising under Section
12.1(c) or the failure of Sellers to fulfill or perform its covenants,
agreements or obligations under Section 6.4 hereof,  and, the Claims Period
shall terminate on the last of (i) due date of the last payment called for under
the Note, or (ii) four (4) years following the Closing Date;
 
(c)           with respect to Seller and/or Covenantor Losses and Damages
arising under Section 12.4(a) or 12.4(b), the Claims Period shall terminate two
(2) years after the Closing Date;
 
(d)           with respect to Seller Losses and Damages arising under Section
12.4(c), the Claims Period shall terminate four (4) years after the Closing
Date;
 
(e)           with respect to Seller and/or Covenantor Losses and Damages
arising under Section 12.4(d), the Claims Period shall terminate on the due date
of the last payment called for under the Note.
 
Any claims for indemnification pursuant to this Article 12 must be made in
writing by the indemnified party to the indemnifying party on or prior to the
expiration of the applicable Claims Period.  All claims for indemnification for
which proper notification of the indemnifying party shall have been made by the
indemnified party prior to the close of business on the last day of the
applicable Claims Period shall continue to survive and shall remain a basis for
indemnity hereunder until such claim is finally resolved or disposed of in
accordance with the terms hereof.
 
12.6        Payment of Indemnification Claim.  With respect to Purchaser Losses
and Damages payable hereunder, the Purchaser Indemnified Parties shall be
entitled to assert their right to payment directly against each Seller.
 
 
20

--------------------------------------------------------------------------------

 

12.7         Exclusive Remedy.  After the Closing, the rights set forth in this
Article 12 shall be each party’s sole and exclusive remedies against the other
parties hereto for misrepresentation or breaches of covenants contained in this
Agreement and any related documents.  Notwithstanding the foregoing, nothing
herein includes any limitation on its Claims Period contained in Section 12.4
hereof shall prevent any of the indemnified parties from bringing an action
based upon allegations of fraud with respect to either party in connection with
this Agreement and any related documents.  In the event such fraud action is
brought, the prevailing party’s attorney’s fees and costs shall be paid by the
non-prevailing party.
 
Article 13
General Provisions
 
13.1         No Publicity.  Sellers, Covenantors and Purchaser agree that they
will not make any press releases or other announcements prior to or at the time
of Closing with respect to the Contemplated Transactions, except as required by
applicable law, without the prior approval of the other party, which approval
will not be unreasonably withheld.
 
13.2         Knowledge Convention.  Whenever any statement herein or in any
Schedule, Exhibit, certificate or other document delivered to any party pursuant
to this Agreement is made “to the knowledge” of a party hereto or words of
similar intent, such statement shall be deemed to be made to the actual
knowledge of the party, but without any representation that the party has made
due or any inquiry of any individuals within the organization of any corporate
Seller or Covenantor that would be reasonably likely to have information
regarding the matter in question.
 
13.3         Reservation of Rights.  Neither a party’s representations and
warranties contained in this Agreement nor the party’s indemnification
obligations set forth in this Agreement shall be affected by (a) any due
diligence or other investigation conducted by another party, or (b) any
knowledge on the part of another party or its agents or representatives of any
circumstances resulting from such investigation or otherwise, including without
limitation knowledge that one or more of such party’s representations or
warranties might be untrue when made or become untrue on or prior to the
Closing.  Notwithstanding anything contained herein to the contrary, Purchaser
represents that it does not have any knowledge that any of representations or
warranties made by Sellers and/or Covenantors are untrue, or that any
Environmental Liabilities or other Liabilities exist, prior to Closing, except
as indicated in the certificate delivered at Closing pursuant to Section 9.1,
for which indemnification will not be sought.
 
13.4         Further Acts and Assurances.  Sellers and Covenantors shall, at any
time and from time to time at and after the Closing, upon request of Purchaser
and without additional consideration, take any and all steps reasonably
necessary to place Purchaser in possession and operating control of the
Purchased Assets, and Sellers and Covenantors will do, execute, acknowledge and
deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, assignments, transfers, conveyances and assurances as
may be reasonably required for the more effective transferring and confirming to
Purchaser or for reducing to its possession, any or all of the Purchased Assets.
 
13.5         Notices.  Any notice or other document to be given hereunder by any
party hereto to any other party hereto shall be in writing and delivered by
courier or by facsimile transmission, receipt confirmed, or sent by any express
mail service, postage or fees prepaid, to
 
If to Purchaser:
 
Wits Basin Precious Minerals, Inc.
900 IDS Center
80 South 8th Street
Minneapolis, MN  55402-8773
Attention:  Chief Executive Officer

 
21

--------------------------------------------------------------------------------

 


Facsimile:  (612) 395-5276
 
With a copy to:
 
Maslon Edelman Borman & Brand, LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attention:  William Mower, Esq.
Facsimile:  (612) 642-8358
 
If to any Seller:
 
George E. Otten
11438 C.R. #19
Fort Lupton, CO 80621
Attention:  George Otten
Facsimile:  (970) 785-2538
 
With a copy to:
________________________________
________________________________
________________________________
________________________________
Attention: ________________________
Facsimile:  ________________________
 
If to any Covenantor:
 
Hunter Gold Mining Corp.
P.O. Box 2460, Station “R”
Kelwona, British Columbia
Canada
Attention:  Dell Balfour
Facsimile:  (250) 765-4420
 
With a copy to:
 
Pushor Mitchell LLP
3rd Floor, 1665 Ellis Street
Kelowna, British Columbia Canada
V1W 4T7
Attention:  E. Blair Forrest
Facsimile:  (250) 762-9115
 
or at such other address or number for a party as shall be specified by like
notice.  Any notice that is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party or its agent.
 
 
22

--------------------------------------------------------------------------------

 

13.6        Governing Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Colorado without regard to its
conflicts-of-law provisions.
 
13.7        Construction.  No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority or by any board of arbitrators by
reason of such party or its counsel having or being deemed to have structured or
drafted such provision.  All references in this Agreement to Article(s),
Section(s), Schedule(s) or Exhibit(s) shall refer to Article(s), Section(s),
Schedule(s) or Exhibit(s) of this Agreement.
 
13.8        Dispute Resolution.  Any dispute among the parties hereto before the
Closing may be resolved by application to any court of competent
jurisdiction.  Any dispute among the parties hereto arising on or after the
Closing Date, shall be exclusively resolved in accordance with the arbitration
provisions of this Section 13.8 set forth below:
 
(a)           The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement or the breach, termination or
validity thereof promptly by negotiation between executives who have authority
to settle the controversy.  Any party may give the other written notice that a
dispute exists (a “Notice of Dispute”).  The Notice of Dispute shall include a
statement of such party’s position.  Within twenty (20) business days of the
delivery of the Notice of Dispute, executives of both parties shall meet at a
mutually acceptable time and place, and thereafter as long as they both
reasonably deem necessary, to exchange relevant information and attempt to
resolve the dispute.  If the matter has not been resolved within forty-five (45)
days of the disputing party’s Notice of Dispute, or if the parties fail to meet
within twenty (20) days, either party may initiate arbitration of the
controversy or claim as provided hereinafter.
 
(b)           If a negotiator intends to be accompanied at a meeting by an
attorney, the other negotiator shall be given at least three (3) working days’
notice of such intention and may also be accompanied by an attorney.  All
negotiations pursuant to this clause are confidential and shall be treated as
compromise and settlement negotiations for purposes of the Federal Rules of
Evidence and state rules of evidence.
 
(c)           Any controversy or claim arising out of or relating to this
Agreement or the breach, termination or validity thereof, or the Contemplated
Transactions, if not settled by negotiation as provided above in Section
13.8(a), shall be settled by arbitration in Denver, Colorado in accordance with
the CPR Rules for Non-Administered Arbitration of Business Disputes, by three
(3) arbitrators.  Each party shall choose one arbitrator and the two arbitrators
so chosen shall choose a third arbitrator who must be a retired judge of a state
or federal court of the United States.  The arbitrators shall be appointed as
provided by CPR Rule 5, Selection of Arbitrators.  The arbitration procedure
shall be governed by the United States Arbitration Act, 9 U.S.C. §1-16, and the
award rendered by the arbitrators shall be final and binding on the parties and
may be entered in any court having jurisdiction thereof.
 
(d)           Each party shall have discovery rights as provided by the Federal
Rules of Civil Procedure within the limits imposed by the arbitrators; provided,
however, that all such discovery shall be commenced and concluded within ninety
(90) days of the selection of the third arbitrator.
 
(e)           It is the intent of the parties that any arbitration shall be
concluded as quickly as reasonably practicable.  Unless the parties otherwise
agree, once commenced, the hearing on the disputed matters shall be held four
(4) days a week until concluded, with each hearing date to begin at 9:00 a.m.
and to conclude at 5:00 p.m.  The arbitrators shall use all reasonable efforts
to issue the final award or awards within a period of five (5) business days
after closure of the proceedings.  Failure of the arbitrators to meet the time
limits of this Section 13.8(e) shall not be a basis for challenging the award.

 
23

--------------------------------------------------------------------------------

 
 
(f)           The arbitrators shall instruct the non-prevailing parties to pay
all costs of the proceedings, including the fees and expenses of the arbitrators
and the reasonable attorneys’ fees and expenses of the prevailing parties.  If
the arbitrators determine that there is not a prevailing party, each party shall
be instructed to bear its own costs and to pay one-half of the fees and expenses
of the arbitrators.
 
13.9       No Reliance.  Except for the parties hereto and their assignees
permitted under Section 13.11:  (a) no third party is entitled to rely on any of
the representations, warranties and agreements of a party contained in this
Agreement; (b) the parties to this Agreement assume no liability to any third
party because of any reliance on the representations, warranties and agreements
of any of the parties contained in this Agreement; and (c) no other Person other
than the parties to this Agreement shall acquire any legal or equitable rights
or remedies under this Agreement.
 
13.10     Saturdays, Sundays and Legal Holidays.  If the time period by which
any acts or payments required hereunder must be performed or paid expires on a
Saturday, Sunday or legal holiday, then such time period shall be automatically
extended to the close of business on the next regularly scheduled business day.
 
13.11     Binding Agreement.  The terms, conditions and obligations of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.  Except as provided herein, without
the prior written consent of the each other party, no party hereto may assign
such party’s rights, duties or obligations hereunder or any part thereof to any
other Person prior to Closing.
 
13.12     Headings.  The headings of the Articles and Sections of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction hereof.
 
13.13     Modification and Waiver.  Any term or condition of this Agreement may
be waived at any time by the party entitled to the benefit thereof, and any such
waiver must be pursuant to written waiver signed by the party entitled to such
benefits.  No waiver of any of the provisions of this Agreement shall be deemed
to or shall constitute a waiver of any other provision hereof.  No delay or
failure on the part of any party hereto to exercise any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any waiver on
the part of any party hereto of any right, power or privilege hereunder operate
as a waiver of any other right, power or privilege hereunder; nor shall any
single or partial exercise of any right, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.
 
13.14     Severability.  Any provision hereof which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by law, the parties hereto waive
any provision of law which renders any such provision prohibited or
unenforceable in any respect.

 
24

--------------------------------------------------------------------------------

 

13.15     Access to Records.  For a period of six (6) years after the Closing
Date, Sellers, Covnenators and their respective attorneys, accountants and
representatives shall, upon reasonable advance notice to Purchaser during normal
business hours and without disruption of the business of Purchaser, have
reasonable access to all books, accounts, records, documents and information
relating to the Purchased Assets for any periods prior to the Closing Date in
the possession or custody of Purchaser (or Purchaser’s agents) for the purpose
of examining and making copies of all or any portion of such properties relating
to the notifying Seller or Covenantor. Purchaser agrees not to destroy such
books, accounts, records, documents and information for a period of six (6)
years after the Closing Date without giving the express prior written consent of
the corporate Sellers and the corporate Covenantors.
 
13.16     Discretion.  Whenever a party may take action under this Agreement in
his, her or its “sole discretion,” “sole and absolute discretion” or
“discretion,” or under a grant of similar authority or latitude, such Person
shall be entitled to consider any factors and interests as it desires, including
its own interests.
 
13.17     Counterparts; Facsimile Signatures.  This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original and all of which shall constitute the same instrument.  The parties
hereby acknowledge and agree that for purposes of this Agreement, and all
certificates, documents and other items to be delivered pursuant to the terms
thereof, that facsimile signatures and other electronically delivered signatures
shall be deemed acceptable to and binding upon each party hereto.
 
13.18     Entire Agreement.  This Agreement and the Schedules and Exhibits
hereto, together with the documents and instruments delivered pursuant hereto
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether written or oral, of the
parties hereto (other than those between and/or among any of the Sellers and/or
Covenantors and to which the purchaser is not a party); provided, however, that
this provision is not intended to abrogate any other written agreement between
the parties executed with or after this Agreement or any written agreement
pertaining to another subject matter.  No supplement, modification or waiver of
the terms or conditions of this Agreement shall be binding unless executed in
writing by authorized representatives of the parties hereto.


[The remainder of this page is intentionally left blank.]

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be duly executed and delivered, all on and as of the date first written
above.
 
PURCHASER:
 
SELLERS:
     
WITS BASIN PRECIOUS MINERALS INC.
 
CENTRAL CITY CONSOLIDATED MINING CORP.
a Minnesota corporation
 
a Colorado corporation
     
By:
/s/ Stephen D. King
 
By:
/s/ George E. Otten
Name:
Stephen D. King
 
Name:
George E. Otten
Title:
C.E.O.
 
Title:
President
         
GEORGE OTTEN
   
a resident of Colorado
         
/s/
George E. Otten
         
COVENANTORS
         
HUNTER GOLD MINING CORP.
   
a British Columbia corporation
         
By:
/s/ George E. Otten
   
Name:
George E. Otten
   
Title:
President
         
HUNTER GOLD MINING INC.
   
a Colorado corporation
         
By:
/s/ George E. Otten
   
Name:
George E. Otten
 
  
Title:
President


 
26

--------------------------------------------------------------------------------

 

SCHEDULES
 
Schedule A-2
Royalty Contract
   
Schedule 1.1(c)
Property List
   
Schedule 1.1(f)
Assets
   
Schedule 1.1(g)
Contracts ***
   
Schedule 3.1(a)
O’Gorman Report work program ***
   
Schedule 4.6(c)
Environmental Permits ***

 
EXHIBITS
 
Exhibit A
Bill of Sale and Assignment
   
Exhibit B
Warranty Deeds
   
Exhibit C
Note ***
   
Exhibit D
Deed of Trust ***
   
Exhibit E
Escrow Agreement ***
   
Exhibit F
Representation and Stock Restriction Agreement
   
Exhibit G
Sellers’ Counsel’s Legal Opinion ***
   
Exhibit H
Purchaser Counsel’s Legal Opinion ***



***
The schedules and exhibits referenced above with an asterisk (***) were not
completed at the time of execution of this Agreement and thus are not
incorporated into the filing of this Agreement on EDGAR.


 
27

--------------------------------------------------------------------------------

 

SCHEDULE A-2
ROYALTY CONTRACT


QUIT CLAIM DEED


THIS DEED, made this 14th day June, 1996, between CENTRAL CITY CONSOLIDATED
MINING CO. and GEORGE E. OTTEN of the County of Arapahoe and State of Colorado,
Grantors and GSR GOLDSEARCH RESOURCES (U.S.), INC. whose legal address is Suite
307, 7985 Vance Drive, Arvada, County of Jefferson and State of Colorado,
Grantee.


WITNESSETH, that the Grantors, for and in consideration of the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, have remised, released, sold and
QUIT CLAIMED, and by these presents do remise, release, sell and QUIT CLAIM unto
the Grantee, its successors and assigns, forever, all the right, title,
interest, claim and demand which the Grantors have in and to the Net Smelter
Return Royalty named below granted as to properties situate, lying and being in
the County of Gilpin and State of Colorado, described as follows:


A One Percent (1%) Net Smelter Return Royalty in and to the Properties listed on
Exhibit A, attached hereto and made a part hereof, upon the terms described in
Exhibit B, attached hereto and made a part hereof, which grant shall contain no
covenant express or implied to work said properties and to produce therefrom and
which grant shall terminate upon the payment to Grantee or its successors in
title of a total One Million Five Hundred Thousand Dollars ($1,500,000.00) in
total royalty payments (the “Royalty Cap”).


TO HAVE AND TO HOLD the same, together with all and singular the appurtenances
end privileges thereunto belonging or in anywise thereunto appertaining, and all
the estate, right, title, interest and claim whatsoever, of the Grantors, either
in law or equity, to the only proper use, benefit and behoof of the Grantee, its
successors and assigns forever.


IN WITNESS WHEREOF, the Grantors have executed this Deed on the date set forth
above.



 
CENTRAL CITY CONSOLIDATED MINING CO.
     
By:
/s/ George E. Otten
     
Its:
President
   
George E. Otten, President
     
/s/ George E. Otten
 
George E. Otten, Individually


 
28

--------------------------------------------------------------------------------

 


STATE OF COLORADO
)
 
) ss.
County of Jefferson
)



The  foregoing instrument was acknowledged before ms this 14th of May, 1996, by
George e. Otten as President of Central City Consolidated Mining Co. and by
George E. Otten.



 
/s/ Dana Bowlin
 
Notary Public



My Commission Expires:
12/2_/96


 
29

--------------------------------------------------------------------------------

 

EXHIBIT A TO ROYALTY GRANT


Together with mineral rights only as to the following properties, but also
specifically including any and all surface rights owned by Grantor whether or
not listed below with specificity:


(a)
an undivided 2/3rds of the east 185 feet, being Discovery Claim and 85 feet of
the west end of Claim #1 east from the Discovery Claim and being part of German
Lode Survey No. 204;



(b)
the east 715 feet and the West 1,100 feet of German Lode Survey No. 204;



(c)
the Kitty Lode Mining Claim, U.S. Survey No. 734 (together with retained surface
rights east of railroad right-of-way);



(d)
the Saxon Lode Mining Claim, U.S. Survey No. 730 (together with retained surface
rights east of railroad right-of-way);



(e)
the west 596 feet of the Mosell Lode Mining Claim, U.S. Survey No. 675 (together
with retained surface rights on that portion lying northeast of railroad
right-of-way);



(f)
the Hunter Lode Mining Claim, U.S. Survey No. 266* (surface and minerals);



(g)
the Hunter Lode Mining Claim, U.S. Survey No. 507** (mineral rights only);



(h)
the Bates Lode Mining Claim, U.S. Survey No. 224* (surface and minerals);



(i)
an undivided 1 /4 of the McCallister Lode Mining Claim, U.S. Survey No. 235
(mineral rights only);



(j}
Lots 3, 4 and 5, Block 47, City of Central (together with any mineral rights, if
any, of grantor);



(k)
Lots 1 through 11, inclusive, Block 48, City of Central (together with any
mineral rights, if any, of grantor);



(l)
Lot 1, Block 49, City of Central (any mineral rights of grantor, if any, only)



As to the Hunter Lode Mining Claim, U.S. Survey No. 266 and the Bates Lode
Mining Claim, U.S. Survey No. 224, the following applies: “Excepting and
excluding, however, from these presents all town property rights upon the
surface, and there are hereby expressly excepted and excluded from the same all
houses, buildings, structures, lots, blocks, streets, alleys or other municipal
improvements on the surface of the above-described premises not belonging to the
Grantor herein, and all rights necessary or proper to the occupation, possession
and enjoyment of the same.”


As to the Hunter Lode Mining Claim, U.S. Survey No. 507, the following applies:
“Expressly excepting and excluding, however, from these presents all that
portion of the surface ground hereinbefore described, which is embraced by said
Surveys Nos. 204 and 235.”

 
30

--------------------------------------------------------------------------------

 


Carr Claim
Mineral Survey No. 442
   
Ontonogan Lode
Mineral Survey No. 506
   
Ellieth Lode
Mineral Survey No. 37
   
Leavitt Lode
Mineral Survey No. 76
   
Elliott Lode
Mineral Survey No. 77
   
Hartford Lode
Mineral Survey No. 742
   
Kip Lode
Mineral Survey No. 73
   
McCallister
 
Lode
Mineral Survey No. 235



Conrad Lot, City of Central, as described in Book 150, Page 332, Gilpin County,
Colorado.

 
31

--------------------------------------------------------------------------------

 

EXHIBIT B TO ROYALTY GRANT


The definition of “Net Smelter Return Royalty” is to be defined as follows:


1.
The Royalty Interest will be a Net Smelter Royalty (as hereinafter defined) and
will be calculated and paid to the Grantee in accordance with the terms of this
Exhibit “B.”



2.
The Net Smelter Royalty will be calculated on a calendar quarterly basis and
will be equal to Gross Revenue less Permissible Deductions for such quarter.



3.
The following words will have the following meanings:



 
(a)
“Gross Revenue” means the aggregate of the following amounts received in each
quarterly period:



 
(i)
the revenue received by Grantors from arm’s length purchases of all of its or
its successor’s share of mineral production from the properties (“Property”)
named in this Quit Claim Deed (“share” meaning the percentage of actual
ownership of the mineral rights by Grantors subject to the Net Smelter Royalty
granted herewith).



 
(ii)
the fair market value of all mineral products sold by the Grantors in such
quarter to persons not dealing at arm’s length with the Grantors; and



 
(iii)
any proceeds of insurance on mineral products.



 
(b)
“Permissible Deductions” means the aggregate of the following charges (to the
extent that they are not deducted by any purchaser in computing payment) that
are paid in each quarterly period:



 
(i)
sales charges levied by any sales agent on the sale of mineral products;



 
(ii)
transportation costs for mineral products from the Property to the place of
beneficiation, processing or treatment and thence to the place of delivery of
mineral products to a purchaser thereof, including shipping, freight, handling
and forwarding expenses;

 
(iii)
all costs, expenses and charges of any nature whatsoever which are either paid
or incurred by the Grantors in connection with refinement or beneficiation of
mineral products after leaving the Property, including all weighing, sampling,
assaying and representation costs, metal losses, and umpire charges, and any
penalties charged by the processor, refinery or smelter; and

 
(iv)
all insurance costs on mineral products;



provided that where a cost of expense otherwise constituting a Permissible
Deduction is incurred by the Grantors in a transaction with a party with whom it
is not dealing at arm’s length (as that term is defined in the Income Tax Act
(Canada), such cost or expense may be deducted, but only as to the lesser of the
actual cost incurred by the Grantors or the fair market value thereof,
calculated at the time of such transaction and under all of the circumstances
thereof.

 
32

--------------------------------------------------------------------------------

 


4.
The Royalty will be paid within ninety (90) days after the end of each calendar
quarter. Smelter settlement sheets, if any, and a statement setting forth
calculations in sufficient detail to show the payment’s derivation (the
“Statement”) must be submitted with the payment.



5.
In the event that final amounts required for the calculation of the Royalty are
not available within the time period referred to in section 4 of this Exhibit,
then provisional amounts will be established and the Royalty paid on the basis
of this provisional calculation.  Positive or negative adjustments will be made
to the Royalty payment of the succeeding quarter.



6.
All Royalty payments will be considered final and in full satisfaction of all
obligations of the Grantors with respect thereof, unless the Grantee delivers to
the Grantors a written notice (the “Objection Notice”) describing and setting
forth a specific objection to the calculation thereof within sixty (60) days
after receipt by the Grantee of the Statement.  If the Grantee objects to a
particular Statement as herein provided, the Grantee will, for a period of sixty
(60) days after the Grantors’ receipt of such objection Notice, have the right,
upon reasonable notice and at a reasonable time, to have the Grantors’ accounts
and records relating to the calculation of the Royalty in question audited by
the auditors of the Grantee.



7.
If such audit determines that there has been a deficiency or an excess in the
payment made to the Grantee, such deficiency or excess will be resolved by
adjusting the next quarterly Royalty payment due hereunder. The Grantors will
pay the costs and expenses of such audit if a deficiency of two and one-half
percent (2-1/2%) or more of the amount due is determined to exist.  All books
and records used and kept by the Grantors to calculate the Royalty due hereunder
will be kept in accordance with Canadian generally accepted accounting
principles. Failure on the part of the Grantee to make claim against the
Grantors for adjustment in such sixty (60) day period by delivery of an
Objection Notice will conclusively establish the correctness and sufficiency of
the statement and Royalty payments for such quarter.



8.
At the election of the Grantee made in writing at least ninety (90) days prior
to the first payment on the account of the Royalty (which election may not be
rescinded without the consent of the Grantors), the Grantee may elect to receive
the Royalty in kind, provided that any extra costs or expenses incurred by the
Grantors as a result of such election and payment of the Royalty in kind will be
for the account of the Grantee and will be due on demand.



9.
All profits and losses resulting from the Grantors engaging in any commodity
futures trading, option trading, metals trading, gold loans or any combination
thereof, and any other hedging transactions with respect to mineral products
which are precious metals (collectively, “Hedging Transactions”) are
specifically excluded from calculations of the Royalty pursuant to this Exhibit
“B” (it being the intent of the parties that the Grantors will have the
unrestricted right to market and sell mineral products to third parties in any
manner it chooses and that the Grantee will not have any right to participate in
such marketing activities or to share in any profits or losses therefrom). All
Hedging Transactions by the Grantors and all profits or losses associated
therewith, if any, will be solely for the Grantors’ account. The amount of Net
Smelter Revenue from all mineral products subject to Hedging transactions by the
Grantors will be determined pursuant to the provisions of this paragraph 9 and
not paragraph 2. As to precious metals subject to Hedging Transactions by the
Grantors, Net Smelter Revenue will be determined without reference to Hedging
Transactions and will be determined by using, for gold, the monthly average
price of gold, which will be calculated by dividing the sum of all London
Bullion Market Association P.M. Gold Fix prices reported for the calendar
quarter in question by the number of days for which such prices were quoted, and
for silver, the monthly average price of silver, which will be calculated by
dividing the sum of all New York Commodity Exchange (“COMEX”) prices for silver
quoted by and at the closing of COMEX reported for the calendar quarter in
question by the number of days for which such prices were quoted, less, in each
case, an amount reasonably equivalent to the deductions permitted by paragraph
3(b). Any mineral products subject to Hedging Transactions will be deemed to be
sold, and revenues received therefrom, only on the date of final settlement of
the amount of refined mineral products allocated to the account of the Grantors
by a third party refinery in respect of such transactions. Furthermore, the
Grantors will have no obligation to fulfill any futures contracts, forward
sales, gold loans or other Hedging Transactions which the Grantors may hold with
mineral products.


 
33

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(c)
PROPERTY LIST


Bates Hunter Land Status
Hunter Gold Claims


Patented Mining
Claims
 
Acres
 
%
 
Mineral/Surface
according to
O&E report
 
Gilpin Co.
Acct #
 
Notes
# 37 Ellieth
 
0.275
 
50
 
M
 
N007536
 
50% Central City develop
# 73 Kip
 
0.94  
 
100
 
M,S
 
N009767
 
Mineral east 450 ft; surface east of Ontonagan
# 76 Leavitt
 
0.67  
 
100
 
M
 
N007534
   
# 77 Elliot
 
0.03  
 
100
 
M
 
N009763
   
# 204 Discovery
 
0.14  
 
100
 
M,S
 
N007413
 
Koening, part of Discovery claim that lies inside German claim
# 204 German
 
2.09  
 
100
 
M,S
 
N009515
 
Koening, 1/3 of east 185 ft of German incl. part of Discovery w/in German claim
# 224 Bates
 
0.21  
 
100
 
M,S
 
N007416
   
# 235 McCallister
 
1.05  
 
100
 
M
 
N009765
   
#252 Hope #2
 
1.12  
 
10
 
S
 
N009766
 
Mammoth Hill owns 90% surface, 100% mineral
# 266 Hunter
 
0.32  
 
100
 
M,S
 
N009514
   
# 442 Carr
 
5.12  
 
99
 
M,S
 
N007466
 
1% Goldsearch Resources (1% NSR?)
# 506 Ontonagon
 
0.48  
 
100
 
M
 
N009762
   
# 507 Hunter
 
0.09  
 
100
 
M
 
N007415
   
# 675 Mosell
 
3.05  
 
33
 
S
 
N009768
 
NE of railroad grade; Mammoth Hill owns 33% mineral - other mineral owner?
# 730 Saxon
 
2.92  
 
100
 
M,S
 
N007414
 
Surface north of railroad grade only
# 734 Kitty
 
4.35  
 
34
 
M,S
 
N009517
 
Portion not covered by surface lots
# 742 Hartford
 
1.72  
 
100
 
M
 
N009764
   
Mineral Acres
  
22.855
  
 
  
 
  
 
  
 



Parcels
                   
blk 47, lot 3, 4, 5, Central City
 
0.26  
 
100
 
M,S
 
R002335
 
Gilpin Co. parcel #183512401104
blk 48, lot 1-11, Central City
 
0.64  
 
100
 
M,S
 
R002336
 
Gilpin Co. parcel #183512401084
blk 49, lot 1, Central City
 
0.08  
 
100
 
M
 
R002337
 
Gilpin Co. parcel #183512401075
Parcel Acres
  
0.98  
  
 
  
 
  
 
  
 



Total Acres
  
23.835
  
 
  
 
  
 
  
 


 
34

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(f)
ASSETS


 
(i)
Gallows & Frame;

 
(ii)
Hoist;

 
(iii)
Hobart Welder;

 
(iv)
Skid Loader;

 
(v)
Compressor;

 
(vi)
Compressor (Denver);

 
(vii)
Steel Work Bench;

 
(viii)
Bench Drill;

 
(ix)
Bolt Bins – 3;

 
(x)
Box Bins – 2;

 
(xi)
Stopers (Gardner);

 
(xii)
Air Trans – 5,000 Gallon;

 
(xiii)
Miscellaneous Hand Tools;

 
(xiv)
Miscellaneous Office Equipment;

 
(xv)
Water Plant;

 
(xvi)
Front End Loader; and

 
(xv)
any contract rights or other personal property rights associated with the real
property conveyed under the deed


 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 

--------------------------------------------------------------------------------

FORM OF
BILL OF SALE


FOR VALUABLE CONSIDERATION, CENTRAL CITY CONSOLIDATED, CORP., a Colorado
corporation, HUNTER GOLD MINING INC., a Colorado corporation and GEORGE E. OTTEN
(collectively, the “Sellers”) hereby convey and warrant to HUNTER BATES MINING
CORPORATION, a Minnesota corporation (“Purchaser”), the following personal
property owned by Sellers and located at the property known as the “Bates Hunter
Mine”: (i) Gallows & Frame; (ii) Hoist; (iii) Hobart Welder; (iv) Skid Loader;
(v) Compressor; (vi) Compressor (Denver); (vii) Steel Work Bench; (viii) Bench
Drill; (ix) Bolt Bins – 3; (x) Box Bins – 2; (xi) Stopers (Gardner); (xii) Air
Trans – 5,000 Gallon; (xiii) Miscellaneous Hand Tools; (xiv) Miscellaneous
Office Equipment; (xv) Water Plant; (xvi) Front End Loader; and (xv) any
contract rights or other personal property rights associated with the real
property conveyed under the deed delivered of even date herewith to the
Purchaser (collectively the “Personal Property”).


Sellers represent and warrant to Purchaser that Sellers are the owners of the
Personal Property described above, that the Personal Property is free from all
encumbrances and that Sellers have the right to sell and convey the Personal
Property to Purchaser. This Bill of Sale shall bind the Sellers and their
successors and assigns and benefit the Purchaser and its successors and assigns.
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

EXHIBIT B



[To be prepared by local title company]

 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF
REPRESENTATION AND STOCK RESTRICTION AGREEMENT
 
THIS REPRESENTATION AND STOCK RESTRICTION AGREEMENT between and among
_______________________________, a shareholder of Hunter Gold Mining Inc., a
Colorado Corporation (hereafter referred to as “Seller”) and Wits Basin Precious
Minerals, Inc., a Minnesota Corporation (hereafter referred to as
“Corporation”).


WITNESSETH:


WHEREAS, the parties hereto have entered into a Stock Purchase Agreement dated
the ___ day of _____________, 2006 (the “Stock Purchase Agreement”), to sell to
the Corporation shares of Hunter Gold Mining Corp. in exchange for cash and
shares of the ______ par value common capital stock of the Corporation (the
“Shares”); and


WHEREAS, in order to close the transactions contemplated by the Stock Purchase
Agreement, the Stock Purchase Agreement requires the execution of this
Agreement;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Stock Purchase Agreement, the parties hereto hereby agree as
follows:


1.           Seller hereby represents and warrants to the Corporation:


1.1           Organization and Existence. To the extent indicated on the
signature pages hereto, the Seller is either (i) a limited partnership duly
organized and validly existing under the laws of its jurisdiction of formation,
(ii) a limited liability company duly organized and validly existing under the
laws of its jurisdiction of formation, (iii) a trust duly organized and validly
existing under the laws of its jurisdiction of formation, (iv) a corporation
duly organized and validly existing under the laws of its jurisdiction of
incorporation or (v) an individual. The Seller represents that it was not
organized for the purpose of making an investment in the Corporation.


1.2           Authorization. The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby and thereby are within the powers of the Seller and have
been duly authorized by all necessary individual, corporate, partnership or
limited liability company action, as appropriate, on the part of the
Seller.  This Agreement constitutes the valid and binding agreements of the
Seller, enforceable against Seller in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, reorganization and moratorium laws, (ii)
other laws of general application affecting the enforcement of creditors’ rights
generally and general principles of equity, (iii) the discretion of the court
before which any proceeding therefor may be brought, and (iv) by federal or
state securities laws or by public policy of rights to indemnification. All
action required for the lawful execution and delivery of this Agreement has been
taken.


1.3           Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Seller who might be entitled to any fee or commission from the Corporation or
Seller upon consummation of the transactions contemplated by this Agreement and
the Stock Purchase Agreement.

 

--------------------------------------------------------------------------------

 


1.4           Purchase Entirely for Own Account. The Shares to be received by
Seller pursuant to the terms hereof will be acquired for investment for Seller’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof. Seller has no present intention of selling,
granting any participation in, or otherwise distributing the Shares acquired by
Seller without prejudice, however, to Seller’s right at all times to sell or
otherwise dispose of all or any part of the Shares under an effective
registration statement under the Securities Act or under an exemption from such
registration available under the Securities Act the availability of which has
been opined to by counsel reasonably satisfactory to the Corporation. Seller has
no contract, undertaking, agreement or arrangement with any person to sell or
transfer, or grant any participation to such person or to any third person, with
respect to the Shares to be acquired by Seller.


1.5           Accredited Investor, Access to Information, Experience, Etc.


(a)           The address set forth on the signature pages of this Agreement is
Seller’s true and correct business, residence or domicile address. Seller has
received and read and is familiar with this Agreement. Seller has substantial
experience in evaluating non-liquid investments such as the Shares and is
capable of evaluating the merits and risks of an investment in the
Corporation.  Seller is an “accredited investor” as that term is defined in Rule
501 of Regulation D promulgated under the Securities Act.


(b)           Seller has been furnished access to the business records of the
Corporation and such additional information and documents as Seller has
requested and has been afforded an opportunity to ask questions of, and receive
answers from, representatives of the Corporation concerning the terms and
conditions of this Agreement, the purchase of the Shares, the business,
operations, market potential, capitalization, financial condition and prospects
of the Corporation, and all other matters deemed relevant to Seller.


(c)           Seller acknowledges that it has had an opportunity to evaluate all
information regarding the Corporation as it has deemed necessary or desirable in
connection with the transactions contemplated by this Agreement, has
independently evaluated the transactions contemplated by this Agreement and has
reached its own decision to enter into this Agreement.


2.           Restricted Securities. Seller understands that the Shares to be
acquired by Seller have not been registered under the Securities Act or the laws
of any state and may not be sold or transferred, or otherwise disposed of,
without registration under the Securities Act and applicable state securities
laws, or pursuant to an exemption therefrom. In the absence of an effective
registration statement covering the Shares, Seller will sell or transfer, or
otherwise dispose of, the Shares to be acquired by Seller only in a manner
consistent with its representations and agreements set forth herein, and any
applicable Federal and state securities laws.  In addition, during the Lock-out
Period (as defined below), the Seller will not, without the prior written
consent of the Company, offer, pledge, sell, loan, contract to sell, grant any
option for the sale of, or otherwise dispose of, directly or indirectly, the
Shares acquired or otherwise held by Seller.  “Lock-out Period” is defined as
that period beginning on the date of issuance of the Shares and ending on the
earlier of (i) that date which is four (4) years following the date hereof, and
(ii) that date which is the end of the first calendar quarter in which the
Company realizes Profit (as defined below) in excess of US$100,000 in such
calendar quarter from the real estate commonly known as the “Hunter Gold Mine”,
located in the ______________ County, Colorado, USA (the “Mine”), which was
acquired by Company from Seller as of the date hereof.  “Profit” is defined as
(i) that amount which is all revenue received by the Company from sales of
minerals or mineral by-products from the Mine for the immediately preceding
calendar quarter, less (ii) all the Company’s expenses, including interest
expense but excluding depreciation, distributions or dividends paid to
shareholders of Company, incurred in connection with such sales or the operation
of the Mine for the immediately preceding calendar quarter. At the end of the
Lock-out Period (as defined below), the Company will use commercially reasonable
efforts to file a registration statement to permit the resale of the Shares
following the end of the Lock-out Period.

 

--------------------------------------------------------------------------------

 


3.           Legends. The parties agree and it is understood that the
certificates evidencing the Shares will bear the following legends:


3.1           THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES
EVIDENCED BY THIS CERTIFICATE, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND SUCH APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT REGISTRATION UNDER SUCH ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS IS NOT REQUIRED.  IN ADDITION, THE SECURITIES MAY NOT BE
SOLD FOR A PERIOD OF FOUR (4) YEARS FOLLOWING THE DATE OF ISSUANCE OF THE
SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


3.2           Any legend required by the Blue Sky laws of any state.


3.3           Any legend required by the securities laws of Canada.


The legend referred to in section 3.1 above shall be removed by the Corporation
from any certificate at such time as the holder of the securities represented by
the certificate delivers an opinion of counsel reasonably satisfactory to the
Corporation to the effect that such legend is not required in order to establish
compliance with any provisions of the Securities Act, or at such time as the
holder of such shares satisfies the requirements of Rule 144(k) or such other
substantially similar rule promulgated under the Securities Act then in effect
under the Securities Act; provided, that the Corporation has received from the
holder a written representation that (i) such holder is not an affiliate of the
Corporation and has not been an affiliate during the preceding three (3) months,
(ii) such holder has beneficially owned the shares represented by the
certificate for a period of at least two (2) years (or the period of time then
required by Rule 144(k) or such other substantially similar rule promulgated
under the Securities Act then in effect), and (iii) such holder otherwise
satisfies the requirements of Rule 144(k) as then in effect with respect to such
shares.


4.           Miscellaneous.


4.1           Survivability. The representations and warranties of the Seller
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing for a period of two (2) years
following the Closing.


4.2           Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


 

--------------------------------------------------------------------------------

 
 
4.3           Governing Law; Venue.
 
(a)           This Agreement and the legal relations among the parties hereto
will be governed by and construed in accordance with the internal substantive
laws of the State of Colorado (without regard to the laws of conflict that might
otherwise apply) as to all matters, including without limitation matters of
validity, construction, effect, performance and remedies.


(b)           The parties hereby irrevocably submit to the jurisdiction of the
federal courts in the United States District Court for the District of Minnesota
in the State of Minnesota or, if such federal courts are unavailable to the
parties, the courts of the State of Minnesota in Hennepin County, Minnesota in
respect of the interpretation and enforcement of the provisions of this
Agreement and the documents contemplated hereby and in respect of the
transactions contemplated hereby.


4.4           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


4.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


4.6           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given (i) upon personal delivery to the party to be notified, (ii)
four (4) days after deposit with the United States Post Office, by registered or
certified mail, postage prepaid, (iii) one day after deposit with a reputable
overnight courier service and addressed to the party to be notified or (iv) upon
confirmation of receipt of a successful facsimile transmission; provided,
however, that all the times in (ii) and (iii) shall be increased by three (3)
days in the event that notice is being sent internationally.


Any notice to Seller shall be sent to the address indicated for Seller on the
signature page hereof, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other parties.


Any notice to the Corporation shall be sent to:


_____________________________.
Attention: Stephen D. King, President
___________________________
_________________________  U.S.A.
Facsimile: +1-______________________


with a copy (which shall not constitute notice) to:
_________________________
_________________________
_________________________
_________________________
Facsimile: _________________________             


or at such other address as the Corporation may designate by ten (10) days’
advance written notice to the other parties.


4.7           Entire Agreement; Amendments and Waivers. This Agreement
constitutes the full and entire understanding and agreement among the parties
with regard to the subjects hereof.

 

--------------------------------------------------------------------------------

 


4.8           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


**Remainder of page intentionally left blank**
 
 

--------------------------------------------------------------------------------

 
